          21-10249-mg        Doc 36     Filed 02/23/21 Entered 02/23/21 16:10:14        Main Document
                                                     Pg 1 of 1




         Hon. Martin Glenn
         U.S. Bankruptcy Judge
         United States Bankruptcy Court
         Southern District of New York
         One Bowling Green
         New York, NY,10004


                   In re: Navient Solutions LLC, 21-10249-mg
                                                                                            Feb 22, 2021

         Dear Judge Glenn:

                 Sarah Bannister, Brandon Hood, and LaBarron Tate (“Petitioning Creditors”), by and
         through undersigned counsel, respectfully submits this letter in order to redress a scrivener’s
         error in earlier letter of last evening.

                  Counsel wrote that he sought a twelve-hour extension on the 5:00 p.m. deadline set forth
         by this Court, which amended the scheduling order of February 18, 2021 (ECF No. 20), but
         intended and hopes opposing counsel understood his request as to read 24 hours. Counsel intends
         to file papers at 5:00 pm and apologizes for his drafting error.

                   Counsel thanks the Court for its consideration.


                                                 Sincerely,

                                                 /s Austin Smith


         THE PREVIOUS MEMORANDUM ENDORSED ORDER STANDS. ONLY THE 12-HOUR
         EXTENSION WAS GRANTED. NO FURTHER EXTENSION OF TIME HAS BEEN OR
         WILL BE GRANTED.

         Dated: February 23, 2021
                New York, New York                             __________/s/Martin Glenn____________
                                                               UNITED STATES BANKRUPTCY JUDGE




SMITH LAW GROUP LLP.
99 WALL STREET |NO. 426
NEW YORK | NY |10005
